

116 HR 1031 RH: Pala Band of Mission Indians Land Transfer Act of 2020
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 550116th CONGRESS2d SessionH. R. 1031[Report No. 116–666]IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Vargas (for himself and Mr. Cook) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on February 6, 2019A BILLTo take certain land located in San Diego County, California, into trust for the benefit of the Pala Band of Mission Indians, and for other purposes.1.Short titleThis Act may be cited as the Pala Band of Mission Indians Land Transfer Act of 2020.2.Transfer of land in trust for the Pala Band of Mission Indians(a)Transfer and administration(1)Transfer of lands into trustIf, not later than 180 days after the date of the enactment of this Act, the Tribe transfers title to the land described in subsection (b) to the United States, the Secretary, not later than 180 days after such transfer, shall take that land into trust for the benefit of the Tribe.(2)AdministrationThe land transferred under paragraph (1) shall be part of the Pala Indian Reservation and administered in accordance with the laws and regulations generally applicable to land held in trust by the United States for an Indian Tribe.(b)Legal description of lands transferredThe land referred to in subsection (a)(1) is the approximately 700 acres of land located in San Diego County, California, described as follows:THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:PARCEL 28 (APN 128-020-24): THE SOUTHEAST QUARTER OF THE NORTHWEST QUARTER, SECTION 4 TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.PARCEL 29 (APN 128-020-21, 128-020-40): THE SOUTHWEST QUARTER OF THE NORTHWEST QUARTER AND THE NORTHWEST QUARTER OF SOUTHWEST QUARTER OF SECTION 4, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF. EXCEPTING FROM SAID NORTHWEST QUARTER OF THE SOUTHWEST QUARTER THE SOUTHWEST QUARTER THEREOF.PARCEL 30 (APN 128-020-22 AND 41): THE SOUTHWEST QUARTER OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER, AND THE EAST HALF OF THE SOUTHWEST QUARTER OF SECTION 4, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF. PARCEL 31(APN 110-160-05 AND 09; AND 128-020-30): THE SOUTH HALF OF THE NORTHWEST QUARTER AND THE SOUTHWEST QUARTER OF SECTION 33, TOWNSHIP 9 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, TOGETHER WITH LOTS 3 AND 4 IN SECTION 4, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF. EXCEPTING THE NORTHWEST QUARTER OF THE SOUTH HALF OF THE NORTHWEST QUARTER OF SAID SECTION 33. ALSO EXCEPTING ALL THAT PORTION OF THE ABOVE, DESCRIBED AS A WHOLE AS FOLLOWS: BEGINNING AT THE SECTION CORNER COMMON TO SECTIONS 4 AND 5, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, AND SECTIONS 32 AND 33, TOWNSHIP 9 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN; THENCE NORTH 10° 29’ 35” EAST ALONG THE COMMON BOUNDARY LINE BETWEEN SAID SECTIONS 32 AND 33, A DISTANCE OF 1,333.43 FEET; THENCE LEAVING SAID COMMON BOUNDARY LINE, SOUTH 04° 51’ 07” EAST A DISTANCE OF 465.32 FEET; THENCE SOUTH 01° 12’ 27” EAST, A DISTANCE OF 2,095.22 FEET TO THE SOUTHERLY BOUNDARY LINE OF LOT 4 (THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER) OF SAID SECTION 4; THENCE ALONG SAID SOUTHERLY LINE, SOUTH 88° 10’ 29” WEST, A DISTANCE OF 300.01 FEET TO THE COMMON BOUNDARY LINE BETWEEN SAID SECTIONS 4 AND 5; THENCE NORTH 01° 12’ 27” WEST ALONG SAID COMMON BOUNDARY LINE, A DISTANCE OF 1,257.00 FEET TO SAID SECTION CORNER COMMON SECTIONS 4, 5, 32 AND 33, AND THE POINT OF BEGINNING.PARCEL 32 (APN: 128-340-31): THAT PORTION OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 4 AND THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF SECTION 9, ALL IN TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF, DESCRIBED AS A WHOLE AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE WEST HALF OF THE NORTHWEST QUARTER OF SAID SECTION 9, BEING THE SOUTHEASTERLY CORNER OF LAND DESCRIBED IN PARCEL 1 IN DEED TO GEORGIETTE M. PFAU, RECORDED MARCH 3, 1960 AS FILE/PAGE NO. 44210 OF OFFICIAL RECORDS; THENCE ALONG THE SOUTHERLY BOUNDARY OF SAID LAND NORTH 79° 17’ 00” WEST, 199.34 FEET; AND NORTH 85° 10’ 00” WEST, 421.35 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE SOUTHEASTERLY HAVING A RADIUS OF 75.00 FEET, SAID BEGINNING OF CURVE BEING A POINT ON THE CENTER LINE OF THAT CERTAIN 60.00 FOOT STRIP OF LAND DESCRIBED AS PARCEL 2 IN SAID DEED TO GEORGIETTE M. PFAU ABOVE REFERRED TO; THENCE ALONG THE CENTER LINE OF SAID STRIP THE FOLLOWING COURSES AND DISTANCES: SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 36° 49’ 00” A DISTANCE OF 48.19 FEET; TANGENT TO SAID CURVE SOUTH 58° 01’ 00” WEST 142.89 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE NORTHWESTERLY, HAVING A RADIUS OF 60.00 FEET; SOUTHWESTERLY AND WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 35° 43’ 00” A DISTANCE OF 37.41 FEET; TANGENT TO SAID CURVE NORTH 86° 15’ 30” WEST, 126.49 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 50.00 FEET; SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 41° 35’ 30” A DISTANCE OF 36.30 FEET; TANGENT TO SAID CURVE SOUTH 52° 09’ 00” WEST, 114.53 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE NORTHERLY, HAVING A RADIUS OF 50.00 FEET; WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 52° 12’ 40” A DISTANCE OF 45.56 FEET; AND TANGENT TO SAID CURVE NORTH 75° 38’ 20” WEST, 46.66 FEET TO AN ANGLE POINT IN THE BOUNDARY OF SAID PARCEL 1 OF SAID LAND OF GEORGIETTE M. PFAU; THENCE ALONG A PORTION OF THE BOUNDARY OF SAID LAND, NORTH 25° 05’ 30” WEST, 500.00 FEET TO AN ANGLE POINT IN SAID BOUNDARY; THENCE LEAVING SAID BOUNDARY NORTH 78° 14’ 56” EAST, 533.65 FEET; THENCE NORTH 06° 01’ 28” WEST, 213.81 FEET; THENCE SOUTH 76° 40’ 01” EAST 851.88 FEET TO A POINT ON THE EAST LINE OF SAID SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER; THENCE ALONG SAID EAST LINE SOUTH 4° 47’ 28” EAST, 486.32 FEET TO THE TRUE POINT OF BEGINNING; EXCEPTING THEREFROM THAT PORTION GRANTED TO SAN DIEGO GAS AND ELECTRIC COMPANY BY DEED RECORDED OCTOBER 13, 1970 AS FILE/PAGE NO. 185466 OF OFFICIAL RECORDS. ALSO EXCEPTING THEREFROM ONE-HALF OF ANY OIL, MINERAL, AND/OR ORE RIGHTS RESERVED BY AGNES M. COUSER BY DEEDS RECORDED MARCH 3, 1960 AS FILE/PAGE NO. 44210 AND 44212 OF OFFICIAL RECORDS.PARCEL 33: AN EASEMENT FOR ROAD AND PUBLIC UTILITY PURPOSES OVER, UNDER, UPON AND ACROSS A STRIP OF LAND 30.00 FEET IN WIDTH LYING WITHIN THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 4, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, THE NORTHEASTERLY LINE OF SAID STRIP BEING THAT COURSE FORMING THE SOUTHWESTERLY LINE OF PARCEL 32 HEREINABOVE BEING DESCRIBED THEREIN AS “NORTH 25° 05’ 30” WEST, 500.00 FEET”. EXCEPTING THEREFROM THAT PORTION LYING WITHIN THE 60.00 FOOT STRIP DESCRIBED AS PARCEL 11 HEREINABOVE.PARCEL 34: AN EASEMENT FOR ROAD AND PUBLIC UTILITY PURPOSES OVER THAT PORTION OF SOUTHWEST QUARTER OF SAID SECTION 4, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE MOST SOUTHERLY CORNER OF LAND DESCRIBED IN THE DEED TO SAN DIEGO GAS AND ELECTRIC COMPANY BY INSTRUMENT RECORDED OCTOBER 13, 1970 AS FILE/PAGE NO. 185466 OF OFFICIAL RECORDS; THENCE NORTH 24° 33’ 26” WEST, 375.07 FEET; THENCE NORTH 11°10’ 14” EAST 498.52 FEET; THENCE NORTH 72° 57’ 24” EAST, 43.36 FEET TO THE EASTERLY LINE OF SAID WESTERLY 300.00 FEET; THENCE SOUTH 01° 12’ 27” EAST PARALLEL WITH THE WESTERLY LINE OF SAID SECTION 4, A DISTANCE OF 20.79 FEET; THENCE SOUTH 72° 57’ 24” WEST, 25.82 FEET; THENCE SOUTH 11° 10’ 14” WEST, 472.17 FEET; THENCE NORTH 65° 26’ 24” EAST, 5.36 FEET; THENCE SOUTH 24° 33’ 36 EAST, 305.59 FEET TO SAID EASTERLY LINE OF THE WESTERLY 300.00 FEET; THENCE SOUTH 01° 12’ 22” EAST ALONG SAID EASTERLY LINE 75.59 FEET TO THE POINT OF BEGINNING.PARCEL 35 (APN 128-340-32): THAT PORTION OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 4, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF DESCRIBED A FOLLOWS: BEGINNING AT A POINT IN THE EAST LINE OF SAID SOUTHWEST QUARTER OF SOUTHWEST QUARTER, DISTANT THEREON, NORTH 4° 47’ 28” WEST, 486.34 FEET FROM THE SOUTHEAST CORNER THEREOF; THENCE NORTH 76° 40’ 01” WEST, 851.88 FEET; THENCE SOUTH 6° 01’ 28” EAST 213.81 FEET; THENCE SOUTH 78° 14’ 56” WEST 533.65 FEET TO THE MOST WESTERLY CORNER OF THE LAND DESCRIBED IN PARCEL 1 OF DEED TO GERALD F. LAMP, ET AL. RECORDED SEPTEMBER 5, 1962 AS FILE/PAGE NO. 153042 OF OFFICIAL RECORDS OF SAN DIEGO COUNTY; THENCE ALONG THE BOUNDARY OF SAID LAND, NORTH 10° 38’ 20” EAST 498.48 FEET, NORTH 72° 25’ 30” EAST, 198.04 FEET, NORTH 81° 04’ 00” EAST 539.56 FEET, AND NORTH 3° 52’ 50” WEST 261.33 FEET TO THE NORTH LINE OF SAID SOUTHWEST QUARTER OF SOUTHWEST QUARTER; THENCE ALONG SAID NORTH LINE, NORTH 86° 14’ 50” EAST 466.75 FEET TO THE NORTHEAST CORNER OF SAID SOUTHWEST QUARTER OF SOUTHWEST QUARTER; THENCE SOUTH 4° 47’ 28” EAST 802.72 FEET TO THE POINT OF BEGINNING. EXCEPTING THEREFROM THAT PORTION GRANTED TO SAN DIEGO GAS AND ELECTRIC COMPANY, BY DEED RECORDED OCTOBER 13, 1970 AS FILE/PAGE NO. 185466 OF OFFICIAL RECORDS. ALSO EXCEPTING THEREFROM ONE-HALF OF ANY OIL, MINERAL, AND/OR ORE RIGHTS RESERVED BY AGNES M. COUSER, IN DEEDS RECORDED MARCH 3, 1960 AS FILE/PAGE NO. 44210 AND 44212 OF OFFICIAL RECORDS.PARCEL 36: AN EASEMENT FOR ROAD AND PUBLIC UNTILITY PURPOSES OVER, UNDER, ALONG AND ACROSS THAT PORTION OF THE SOUTHWEST QUARTER OF SECTION 4, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE PLAT THEREOF, DESCRIBED AS FOLLOWS: BEGINNING AT THE MOST WESTERLY CORNER OF LAND DESCRIBED IN THAT CERTAIN DEED TO THE SAN DIEGO GAS AND ELECTRIC COMPANY, RECORDED OCTOBER 13, 1970 AS FILE/PAGENO. 185466 OF OFFICIAL RECORDS; THENCE NORTH 78° 14’ 56” EAST, 64.89 FEET; THENCE SOUTH 10° 38’ 20” WEST TO THE SOUTHWESTERLY LINE OF SAID SAN DIEGO GAS AND ELECTRIC COMPANY’S LAND; THENCE ALONG SAID SOUTHWESTERLY LINE NORTH 25° 05’ 30” WEST (RECORD NORTH 24° 33’ 36” WEST PER DEED) TO THE POINT OF BEGINNING. EXCEPTING THEREFROM THAT PORTION LYING WITHIN PARCEL 34 HEREINABOVE DESCRIBED. PARCEL A (APN 110-370-09, PORTIONS 128-020-03, 128-020-04 AND 110-150-25): PARCEL A OF CERTIFICATE OF COMPLIANCE RECORDED FEBRUARY 2, 2017, AS INSTRUMENT NO. 20170056637 OF OFFICIAL RECORDS OF SAN DIEGO COUNTY, CALIFORNIA, FURTHER DESCRIBED AS:GOVERNMENT LOT 3 IN SECTION 5, AND THAT PORTION OF THE SOUTH HALF OF THE NORTHEAST QUARTER OF SECTION 5, LYING EASTERLY OF THE SOUTHERLY PROLONGATION OF THE WESTERLY LINE OF GOVERNMENT LOT 3, ALL IN SECTION 5, TOWNSHIP 10 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.TOGETHER WITHTHE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 32, TOWNSHIP 9 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.AND TOGETHER WITHA PORTION OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 32, TOWNSHIP 9 SOUTH, RANGE 2 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF, DESCRIBED AS FOLLOWS:BEGINNING AT A POINT WHICH IS SOUTH 86°35’20’’ WEST 823.77 FEET FROM THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SAID SECTION 32, AS DESCRIBED IN DEED TO JOSEPH L. LUCIO AND IRMA LUCIO, RECORDED AUGUST 28, 1968 AS INSTRUMENT NO. 148485 OF OFFICIAL RECORDS; THENCE NORTH 86°35’20’’ EAST 823.77 FEET TO THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 32; THENCE SOUTH 07°00’06’’ EAST 1352.95 FEET TO THE SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SAID SECTION 32; THENCE SOUTH 89°55’10’’ WEST ALONG THE SOUTHERLY LINE OF SAID SECTION 32, A DISTANCE OF 846.18 FEET MORE OR LESS TO THE SOUTHWESTERLY LINE OF THE SAN DIEGO AQUEDUCT EASEMENT 150.00 FOOT WIDE, AS SAID EASEMENT IS DESCRIBED IN BOOK 3386, PAGE 147 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG SAID SOUTHWESTERLY LINE NORTH 26°44’25’’ WEST (RECORDED NORTH 26°44’15’’ WEST) 1012.09 FEET TO THE MOST NORTHERLY CORNER OF THE LAND DESCRIBED IN DEED TO IDA SCHAAP, ET AL, RECORDED NOVEMBER 2, 1962 AS INSTRUMENT NO. 188661 OF OFFICIAL RECORDS; THENCE NORTH 58°43’53’’ EAST 753.65 FEET TO THE POINT OF BEGINNING.(c)Rules of constructionNothing in this Act shall—(1)enlarge, impair, or otherwise affect any right or claim of the Tribe to any land or interest in land that is in existence before the date of the enactment of this Act;(2)affect any water right of the Tribe in existence before the date of the enactment of this Act; or(3)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act.(d)Restricted use of transferred landsThe Tribe may not conduct, on the land taken into trust for the Tribe pursuant to this Act, gaming activities—(1)as a matter of claimed inherent authority; or(2)under any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and regulations promulgated by the Secretary or the National Indian Gaming Commission under that Act.(e)DefinitionsFor the purposes of this section:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)TribeThe term Tribe means the Pala Band of Mission Indians.December 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed